Citation Nr: 1119974	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1979 to February 1981.  He also had a period of active duty for training with the Air Force Reserves from July 1978 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In August 2009, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an October 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a finding that the Veteran's currently diagnosed bilateral foot disability was caused by service.

2.  The competent medical evidence of record supports a finding that the Veteran's currently diagnosed acquired psychiatric disability was caused by service.




CONCLUSIONS OF LAW

1.  A bilateral foot disability was incurred in the Veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  An acquired psychiatric disability was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for an acquired psychiatric disability and a bilateral foot disability, both of which he contends are due to his military service.

The Board will discuss certain preliminary matters and then render a decision as to the pending claims.

Stegall concerns

In October 2009, the Board remanded the case in order for the agency of original jurisdiction to obtain the Veteran's service personnel records and all VA treatment records dating from February 2007.  Also, the Veteran was to be scheduled for a VA examination.  The claims were then to be readjudicated.

The record indicates that the service personnel records and VA treatment records identified by the Board were associated with the Veteran's claims folder.  The Veteran was subsequently afforded a VA examination as to his psychiatric disability claim in May 2010.  The report of this examination will be discussed below.  As indicated above, a SSOC was issued in January 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claims in January 2007.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claims in light of the fact that the Board is granting both claims.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.  

Accordingly, the Board will proceed to a decision.

Entitlement to service connection for bilateral foot disability.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran contends that he suffers from a bilateral foot disability which is due to his military service.  See the Veteran's claim dated January 2007.

As to the question of current disability, the June 2007 VA examiner diagnosed the Veteran with fibroma of the bilateral feet, in addition to bilateral pes planus, hallux valgus, and degenerative joint disease.  See, e.g., the June 2007 VA examination report.  Accordingly, element (1) is met.

With respect to the question of whether there was in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records show that he sought treatment for complaints of "[l]umps on both feet times three weeks."  See the service treatment record dated September 1980.  At that time, the treating physician noted that the Veteran exhibited "[h]ard swelling dorsum of right foot.  Also slight swelling same over left foot."  Accordingly, element (2) is met.

Turning to the crucial element of medical nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed bilateral foot disability is related to his military service.  Specifically, as to the issue of medical nexus, the June 2007 VA examiner concluded, "[f]ibroma [of the bilateral feet] is as least as likely as not (50/50 probability) caused by or a result of in-service illness, injury, or event."  In rendering his conclusion, the VA examiner explained that "[r]eview of military medical records finds note dated September 4, 1980 reporting hard swelling over dorsum of right foot.  Veteran has bilateral fibroma on dorsal first metatarsals with tenderness in the surrounding tissue."

The June 2007 VA medical opinion appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, there is no competent medical evidence which indicates that the Veteran's current bilateral foot disability is unrelated to his in-service podiatric treatment.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current bilateral foot disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, element (3) is also met.  

In summary, the Veteran has met all requirements needed to establish service connection for a bilateral foot disability.  The benefit sought on appeal is therefore granted.

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

Relevant law and regulations

The law and regulations pertaining generally to service connection and continuity of symptomatology have been set forth above and will not be repeated here.

Analysis

In order for service connection to be granted, three elements must be present:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden.  

With respect to element (1), the evidence demonstrates that the Veteran suffers from depression and anxiety and is currently diagnosed with major depressive disorder with anxiety.  See, e.g., the May 2010 VA examination report.  The May 2010 VA examiner also diagnosed the Veteran with Panic Disorder in remission.  Additionally, the Veteran was diagnosed with dysthymic disorder by the June 2007 VA examiner.  Accordingly, element (1) is clearly met.

As to element (2), the Veteran has stated that he was harassed by his supervisors during his military service because of his interracial marriage.  See the VA examination report dated June 2007; see also the August 2008 Board hearing transcript, pgs. 17-18.  The Veteran also reported to the May 2010 VA examiner that he was treated for "anxious depression and alcohol abuse by a psychiatrist during service."  The Board has no reason to disbelieve the Veteran's assertions and sworn personal testimony as it is somewhat corroborated by his service treatment records.  Notably, in June 1980 the Veteran was seen by the Mental Health Clinic for a "drug-related incident evaluation."  A service treatment record dated July 1980 notes that the Veteran's "case was discussed during today's alcohol/drug rehabilitation meeting.  It was decided that the patient will attend the Drug Awareness Seminar; but that involvement in the drug rehabilitation program is not warranted."  Moreover, the Veteran's service personnel records document multiple letters of reprimand dating from May 1980 through January 1981; and the Veteran received a marginal performance discharge in February 1981.  Accordingly, the Board finds that element (2) is satisfied to that extent.

Turning to crucial element (3), the competent evidence of record is in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorder is related to his military service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In his June 2007 psychological examination report, the VA examiner indicated that "[a]lthough the Veteran reported having experienced racism and unfair treatment in the military, his pre-military history of longstanding emotional difficulties and periods of depression underlie his current diagnosis of dysthymic disorder.  His mental disorder did not arise from military service."

In contrast, the May 2010 VA examiner reported that he "found no clear and unmistakable evidence that the identified psychiatric disorder existed prior to service.  The examiner believes that the Veteran's depressive symptoms and related mood symptoms (alcohol abuse and panic) are more likely than not related to the Veteran's military service."  The VA examiner explained, "[t]he Veteran reported he was first treated for anxious depression and alcohol abuse by a psychiatrist during service.  He denied any history of mood symptoms or treatment for such prior to service.  He reported he has been treated for mood symptoms on a consistent basis since 2005.  In addition to depression, he also suffered from panic symptoms and alcohol abuse the examiner believes were caused by depression."

The above-referenced medical opinions all appear to have been based upon thorough review of the record and thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, element (3), and thereby all three elements, has been satisfied.

In summary, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


